Citation Nr: 1647766	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  06-07 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to total disability based on individual unemployability (TDIU).

2.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected bilateral plantar fasciitis with calcaneal heel spurs. 

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected bilateral plantar fasciitis with calcaneal heel spurs. 

5.  Entitlement to an increased initial evaluation for bilateral plantar fasciitis with calcaneal heel spurs, rated as 10 percent disabling prior to September 12, 2006, and as 30 percent disabling from that date.


(The issue of entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as due to chemical exposure, will be the subject of a separate decision.)

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had service in the Air National Guard from January 29, 1980 until June 21, 1997, with active duty service from March 1980 to August 1980.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in February 2005, December 2006, and June 2007.

The February 2005 rating decision granted service connection for left and right plantar fasciitis and calcaneal heel spurs, with separate noncompensable ratings for each foot assigned effective March 22, 2000.  The Veteran appealed.  In an October 2006 rating decision, the RO recharacterized the disability as bilateral plantar fasciitis and calcaneal heel spurs and assigned a 30 percent rating effective September 12, 2006.  The December 2006 rating decision denied service connection for bilateral hearing loss and entitlement to a TDIU.  The June 2007 rating decision declined to reopen a previously denied claim for service connection for a low back disorder and denied a claim for service connection for a bilateral knee disorder.  

The Veteran and his wife presented testimony at a personal hearing before the undersigned Acting Veterans Law Judge in March 2009 on the issues of service connection for disorders of the low back, bilateral knee, and bilateral hearing loss, the issue of entitlement to an increased rating for the bilateral foot disorder, and the issue of entitlement to a TDIU.  A transcript is of record.  

The Board issued a decision in January 2011 which granted a 10 percent rating for bilateral plantar fasciitis and calcaneal heel spurs prior to September 12, 2006, but denied a rating in excess of 30 percent as of that date.  The Board also reopened   the previously denied claim for service connection for a low back disorder and remanded it for additional development.  The claims for service connection for a bilateral knee disorder and bilateral hearing loss, as well as the claim for entitlement to a TDIU, were remanded by the Board for additional development.  

The Veteran appealed the Board's January 2011 decision regarding the claim for increased rating for the bilateral foot disorder to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 Joint Motion for Partial Remand (Joint Motion), the parties requested that the Court vacate the January 2011 Board decision that denied entitlement to a rating in excess of 10 percent prior to September 12, 2006, and a rating in excess of 30 percent as of September 12, 2006, for bilateral plantar fasciitis and calcaneal heel spurs.  In an August 2011 Order, the Court granted the Joint Motion.  The claim for increased rating was subsequently remanded by the Board in May 2012.  

The Veteran and his wife presented testimony at a videoconference hearing before the undersigned Veterans Law Judge K. A. Banfield in May 2016 on all the issues listed on the title page, as well as the peripheral neuropathy issue.  A transcript is of record.

All Veterans Law Judges who conduct hearings must participate in making the final determination of the claims on which testimony was received.  38 U.S.C.A § 7107 (c); 38 C.F.R. § 20.707.  By law, appeals can be assigned only to an individual 
Veterans Law Judge or to a panel of not less than three members.  38 U.S.C.A. § 7102(a).  Thus, when an appellant has had a personal hearing before two separate Veterans Law Judges during the appeal and these hearings covered one or more common issues, a third Veterans Law Judge is assigned to the panel after the second Board hearing has been held.  At the time of the May 2016 hearing, Veterans Law Judge Banfield explained that during the prehearing conference, the fact that five of the six issues on appeal had already been the subject of a hearing by the Acting Veterans Law Judge had been discussed; that the Veteran had been given an opportunity to have a third hearing since two Veterans Law Judges would be deciding five of the issues; and that the Veteran indicated during the prehearing conference that the need for a third hearing was being waived.  Given the Veteran's waiver of a third hearing, the Board can proceed.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011)

The claims for service connection and the claim for entitlement to an increased initial evaluation for bilateral plantar fasciitis with calcaneal heel spurs are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In May 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his claim for entitlement to a TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

In May 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he did not wish to appeal the claim for entitlement to a TDIU.  See hearing transcript.  As he has withdrawn his appeal concerning this claim, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning this claim and it is dismissed. 


ORDER

The issue of entitlement to a TDIU is dismissed.


REMAND

With respect to the claim for service connection for bilateral hearing loss, the Veteran contends he has hearing loss that results from noise exposure in service.  Specifically, he asserts that he was exposed to noise from working on the flight line during active duty and during periods of ACDUTRA and INACDUTRA over a number of years.  His service personnel records establish that he worked in aircraft maintenance.  He was also a civilian employee of the Texas Air National Guard in the same occupation as his military occupational specialty (MOS). 

Service treatment records reflect that there were no references to complaints of, or treatment for, decreased hearing acuity during the Veteran's period of active duty service (March 1980 to August 1980).  Audiograms dated March 1983, December 1983, November 1984, December 1985, December 1986, October 1987, January 1988, August 1988, February 1992, August 1992, October 1993, and January 1997, which fall during the Veteran's period of service with the Air National Guard, do not show that the Veteran exhibited hearing loss per VA standards.  See reference audiograms and reports of medical examination.  The Veteran, however, was diagnosed with high frequency hearing loss following audiometric testing during periodic examinations on October 3, 1987; February 3, 1992; and January 11, 1997, although the Board notes his impaired hearing did not reach the level that would be considered to be a disability under VA regulation.  In pertinent part, he exhibited 40 decibels in the right ear and 60 decibels in the left ear at 6000 Hertz in October 1987; 55 decibels in the right ear and 75 decibels in the left ear at 6000 Hertz in February 1992; and 45 decibels in the right ear and 55 decibels in the left ear at 6000 Hertz in January 1997.  

In an October 2014 letter, audiologist K.L.B. reported that the Veteran was seen for audiometric assessment that month.  The results of the evaluation revealed hearing within normal limits sloping to severe sensory-neural hearing loss bilaterally.  Speech discrimination scores obtained at 40 decibel in both ears utilizing the Maryland CNC recorded 50 word lists revealed speech understanding scores of 72 percent in the right ear and 76 percent in the left ear.  The audiologist reported that the Veteran served in the U.S. Air National Guard from 1980 to 1997.  He was exposed to excessive noise levels from aircraft and jet engines while performing his job duties.  He was not provided consistent or adequate hearing protection.  The audiologist further reported that a separation physical revealed a 45 decibel threshold shift at 6000 Hertz in his right ear and a 40 decibel threshold shift at 6000 Hertz in his left ear compared to his induction physical, which is considered to be significant.  His separation physical also documented a high frequency hearing loss in both ears.  The Veteran's hearing was within normal limits when he entered service.  Based on the examination that day, the review of the military service records, and the interview with the Veteran, it was the audiologist's opinion that it is at least as likely as not that the Veteran's hearing loss was contributed to by noise exposure during his military service.  The opinion was based on the fact that he was exposed to excessive noise levels while in the military without benefit of adequate hearing protection, that his separation physical revealed significant threshold shifts in both ears compared to his induction physical, and that his separation physical documented a high frequency hearing loss in both ears.  

In light of the foregoing, development is needed to ascertain the Veteran's duty status on October 3, 1987; February 3, 1992; and January 11, 1997.  

The claim for service connection for a low back disorder, to include as secondary to service-connected bilateral plantar fasciitis with calcaneal heel spurs, was remanded by the Board in January 2011 in order for VA to verify the Veteran's duty status on July 22, 1992.  Review of the electronic record does not reveal that this development was completed.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  This must be rectified on remand.  

In regards to the claim for service connection for a bilateral knee disorder, to include as secondary to service-connected bilateral plantar fasciitis with calcaneal heel spurs, the examiner who conducted the VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) in June 2014 provided an opinion that it is far more likely that the Veteran's obesity and neuropathy of the lower extremities contributed to the development of his knee condition than the plantar fasciitis contributed.  The Board finds that the claim for service connection for a bilateral knee disorder is inextricably intertwined with the claim for service connection for peripheral neuropathy of the lower extremities being remanded in a separate decision for additional development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  

The Veteran's service-connected bilateral plantar fasciitis with calcaneal heel spurs was last evaluated in July 2012, over four years ago.  A contemporaneous VA examination is needed.  This is especially important given the Veteran's assertion     in a December 2012 statement that his service-connected plantar fasciitis and calcaneal heel spurs had caused bilateral degenerative joint disease to set in.  



The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and    that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015). 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the Veteran's duty status with the Air National Guard on October 3, 1987; February 3, 1992; July 22, 1992; March 8, 1995; and January 11, 1997.  All efforts to obtain such information should       be documented in the claims file.  If such cannot be accomplished, the Veteran should be notified of such and a formal determination that further actions would be futile should be prepared.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his feet, back, hearing loss and knees.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

3.  Schedule the Veteran for a VA foot examination to determine the current severity of the service-connected bilateral plantar fasciitis with calcaneal heel spurs.  The electronic files should be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  All symptomatology associated with bilateral plantar fasciitis with calcaneal heel spurs should be identified.  

The examiner must specifically address whether the Veteran has degenerative joint disease of the feet and if so, whether it is related to the service-connected bilateral plantar fasciitis with calcaneal heel spurs.  If other foot disorders are diagnosed, the examiner should indicate whether they are a maturation of the plantar fasciitis or a distinct disorder, and if a distinct disorder, the examiner should attempt to differentiate the symptomatology unrelated to plantar fasciitis and calcaneal spurs.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  After the above has been completed to the extent possible, readjudicate the claims.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all   claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_____________________________            ___________________________
           JOHN J. CROWLEY                                        C. L. WASSER
           Veterans Law Judge                                 Acting Veterans Law Judge
     Board of Veterans' Appeals                           Board of Veterans' Appeals



	___________________________
K. A. BANFIELD
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


